DETAILED ACTION
RE: Du et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 71-75, 78-81, 91-92, 108-113, 147-149, 157-165 and 174-183 are pending. Claims 1-70, 76-77, 82-90, 93-107, 114-146, 150-156 and 166-173 are canceled. 
3.	Claims 71-75, 78-81, 91-92, 108-113, 147-149, 157-165 and 174-183 are under examination.

Information Disclosure Statement
4.	The information disclosure statement filed on 11/19/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the date for Cite No. 277 of the Non-Patent Literature Documents is not provided. It has been placed in the application file, but the information referred to therein has not been considered as it pertains to this item.
37 C.F.R. 1.98 (b)(5) Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

5.	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). see Fig. 11. Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claims 108 and 174 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 108 and 174 depend from claims 71 and 75, respectively. Claims 108 and 174 limit the antibody to a full-length human IgG1 antibody. However, the antibody of claims 71 and 75 comprises mouse antibody CDR sequences. Thus, the antibody cannot be a human antibody. Applicant can amend the claims to recite a full-length humanized IgG1 antibody.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claim 74 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  
Claim 74 recites “a PD-1 axis binding antagonist”. The specification discloses that a PD-1 axis binding antagonist includes but is not limited to a PD-1 binding antagonist, a PD-L1 binding antagonist and a PD-L2 binding antagonist; the antagonist may be an antibody, an antigen binding fragment thereof, an immunoadhesin, a fusion protein, or oligopeptide or antibody; e.g., an immunoadhesin comprising an extracellular or PD-1 binding portion of PD-L1 or PD-L2 fused to a constant region (e.g., an Fc region of an immunoglobulin sequence) (see page 101, para [0423]). The term “antagonist” broadly includes but is not limited to small molecules, proteins, peptides, nucleic acids and antibodies. The specification only discloses following antagonists for the genus: antibodies (anti-PD-1 antibody, anti-PD-L1 antibody and anti-PD-L2 antibody) and a fusion protein comprising an extracellular or PD-1 binding portion of PD-L1 or PD-L2. Therefore, the written description is not commensurate in scope with the claimed invention. There is insufficient written description regarding “a PD-1 axis binding antagonist” because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of the inhibitors are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  The disclosed antibodies and fusion protein comprising an extracellular portion of PD-L1 or PD-L. cannot be considered representative of the genus because they are structurally distinct from non-antibody proteins, peptides, small molecules and nucleic acids.  
Sasikumar et al. (BioDrugs, 2018: 32:481-497) teaches that in comparison, non-antibody-based checkpoint inhibition strategies are considerably behind in their development (page 432, paragraph 1). Sasikumar et al. teaches that inherent challenges in identifying a small molecule capable of recognizing a relatively large interface of receptor-ligand interaction typically lacking well defined pockets (unlike an enzyme target) may have further deterred researchers from exploring small molecule options (page 484, left column, paragraph 2). Sasikumar et al. discloses that the first generation of compounds (peptides) were shown to exhibit antitumor activity in mouse tumor models in 2018 (page 484, right column, see citations 30 and 31). Sasikumar et al. disclose that CA-170 is the first and only orally bioavailable small molecule checkpoint inhibitor currently in clinical development (page 493, column 2). Therefore, at the time the invention was filed (2014), only antibodies were known as therapeutic antagonists for PD-1 axis. 
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added). 
Per the Enzo court's example, (Enzo Biochem, Inc. v. Gen-probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues'' which, the court stated, “fails to distinguish any steroid from others having the same activity or function'' and the expression “an antibiotic penicillin'' fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, “a PD-1 axis binding antagonist”' does not distinguish any particular proteins, peptides, small molecules and nucleic acids from others having the same activity or function and as such does not satisfy the written-description requirement.  Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
 	In the absence of structural characteristics that are shared by members of the genus of “a PD-1 axis binding antagonist”, and absence of a representative number of species to describe the genus, one of ordinary skill in the art would not consider that applicant was in possession of all PD-1 axis binding antagonists. Applicant was only in possession of following antagonists: an anti-PD-1 antibody, an anti-PD-L1 antibody, an anti-PD-L2 antibody, and a fusion protein comprising an extracellular PD-1 binding portion of PD-L1 or PD-L2.

	Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 71-75, 78-81, 91-92, 108-113, 157-165, 174-175 and 179-183 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,845,364, in view of Morales-Kastresana et al. (Clin Cancer Res, 2013, 19(22): 6151-6162) and Onishi et al. (Anticancer Res. 2012, 32:997-1004).
Claims 1-12 of U.S. Patent No. 10,845,364 disclose a method for treating or delaying progression of cancer in a subject, comprising: (a) measuring the number of CD4+OX40+Foxp3+ lymphocytes in a sample comprising cancer cells and lymphocytes obtained from the subject; (b) determining the number of CD4+OX40+Foxp3+ lymphocytes in the sample, as compared with a reference; and (c) if the number of CD4+OX40+Foxp3+ lymphocytes in the sample is higher than the reference, administering to the subject an effective amount of an agonist anti-human OX40 antibody, wherein the antibody comprises (a) HVR-H1 comprising the amino acid sequence of SEQ ID NO:2, 8 or 9; (b) HVR-H2 comprising the amino acid sequence of SEQ ID NO:3, 10, 11, 12, 13, or 14; (c) HVR-H3 comprising the amino acid sequence of SEQ ID NO:4, 15 or 19; (d) HVR-L1 comprising the amino acid sequence of SEQ ID NO:5; (e) HVR-L2 comprising the amino acid sequence of SEQ ID NO:6; and (f) HVR-L3 comprising the amino acid sequence of SEQ ID NO:7, 22, 23, 24, 25, 26, 27 or 28, 
wherein the cancer is selected from the group consisting of non-small cell lung cancer, renal cell carcinoma, bladder cancer, ovarian cancer, glioblastoma, neuroblastoma, melanoma, triple-negative breast carcinoma, gastric cancer, colorectal cancer, and hepatocellular carcinoma.
The amino acid sequences of SEQ ID NOs: 2, 3, 4, 5, 6 and 7 are 100% identical to instant SEQ ID NOs: 2, 3, 4, 5, 6 and 7, respectively.
Claims 1-12 of U.S. Patent No. 10,845,364 do not disclose further treating patient with an anti-PD-L1 antibody or an anti-angiogenesis agent such as an anti-VEGF antibody.
Morales-Kastresana et al. teaches treating cancer using an anti-OX40 antibody in combination with an anti-PD-L1 antibody and an anti-CD137 antibody (abstract). Morales-Kastresana et al. et al. teaches that combined immunostimulatory monoclonal antibodies extend survival in hepatocellular carcinoma mouse model (abstract).
Onishi et al. teaches that OX40 activation inhibits FOXP3 gene expression and limits Tregs suppression of effector T-cells, VEGF contributes to Treg induction and anti-VEGF antibody (bevacizumab) inhibited Tregs expansion (Fig. 1, page 1000, column 2, page 1001, left column). Onishi et al. teaches that to improve immunotherapy, the number of Tregs and their functions should be inhibited in patients with advanced cancer (abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of patent to further treat the patient with an anti-PD-L1 antibody or anti-VEGF in view of Morales-Kastresana and Onishi. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Morales-Kastresana et al. et al. teaches that combined immunostimulatory monoclonal antibodies extend survival in hepatocellular carcinoma mouse model (abstract), and Onishi et al. teaches that to improve immunotherapy, the number of Tregs and their functions should be inhibited in patients with advanced cancer (abstract), and anti-VEGF antibody (bevacizumab) inhibited Tregs expansion, ((Fig. 1, page 1001, left column).
12.	Claims 71-75, 78-81, 91-92, 108-113, 157-165, 174-175 and 179-183 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,767,232, in view of Morales-Kastresana et al. (Clin Cancer Res, 2013, 19(22): 6151-6162) and Onishi et al. (Anticancer Res. 2012, 32:997-1004).
Claims 1-13 of U.S. Patent No. 10,767,232 disclose a method for treating or delaying progression of cancer in a subject, comprising: (a) measuring the expression level of one or more marker genes in a sample comprising leukocytes obtained from the subject, wherein said one or more marker genes are selected from the group consisting of CD8a, CD8b, H2-d, CTLA4, CD64, CXCL9, IFN[Symbol font/0x67], IDO1, GZMA, GZMB, PRF1, PDCA1, KLRK1, PTPRC, CXCL1, ITGAM, and IL7R; and (b) if the expression level of said one or more marker genes in the sample obtained from the subject is higher than a reference, administering to the subject an effective amount of an OX40 agonist; wherein the OX40 agonist is a monoclonal antibody that comprises: (1) HVR-H1 comprising the amino acid sequence of SEQ ID NO:2; (2) HVR-H2 comprising the amino acid sequence of SEQ ID NO:3; (3) HVR-H3 comprising the amino acid sequence of SEQ ID NO:4; (4) HVR-L1 comprising the amino acid sequence of SEQ ID NO:5; (5) HVR-L2 comprising the amino acid sequence of SEQ ID NO:6; and (6) HVR-L3 comprising the amino acid sequence of SEQ ID NO:7,
wherein the cancer is selected from the group consisting of colorectal cancer, non-small cell lung cancer, renal cell carcinoma, bladder cancer, ovarian cancer, glioblastoma, neuroblastoma, melanoma, breast carcinoma, gastric cancer, and hepatocellular carcinoma, the antibody is a humanized antibody, comprises an IgG1 Fc region.
The amino acid sequences of SEQ ID NOs: 2, 3, 4, 5, 6 and 7 are 100% identical to instant SEQ ID NOs: 2, 3, 4, 5, 6 and 7, respectively.
Claims 1-13 of U.S. Patent No. 10,767,232 do not disclose further treating patient with an anti-PD-L1 antibody or an anti-angiogenesis agent such as an anti-VEGF antibody.
Morales-Kastresana et al. teaches treating cancer using an anti-OX40 antibody in combination with an anti-PD-L1 antibody and an anti-CD137 antibody (abstract). Morales-Kastresana et al. et al. teaches that combined immunostimulatory monoclonal antibodies extend survival in hepatocellular carcinoma mouse model (abstract).
Onishi et al. teaches that OX40 activation inhibits FOXP3 gene expression and limits Tregs suppression of effector T-cells, VEGF contributes to Treg induction and anti-VEGF antibody (bevacizumab) inhibited Tregs expansion (Fig. 1, page 1000, column 2, page 1001, left column). Onishi et al. teaches that to improve immunotherapy, the number of Tregs and their functions should be inhibited in patients with advanced cancer (abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of patent to further treat the patient with an anti-PD-L1 antibody or anti-VEGF in view of Morales-Kastresana and Onishi. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Morales-Kastresana et al. et al. teaches that combined immunostimulatory monoclonal antibodies extend survival in hepatocellular carcinoma mouse model (abstract), and Onishi et al. teaches that to improve immunotherapy, the number of Tregs and their functions should be inhibited in patients with advanced cancer (abstract), and anti-VEGF antibody (bevacizumab) inhibited Tregs expansion, ((Fig. 1, page 1001, left column).

13.	Claims 71-75, 78-81, 91-92, 108-113, 157-165, 174-175 and 179-183 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,865,248, in view of Morales-Kastresana et al. (Clin Cancer Res, 2013, 19(22): 6151-6162) and Onishi et al. (Anticancer Res. 2012, 32:997-1004).
Claims 1-17 of U.S. Patent No. 10,865,248 disclose a pharmaceutical composition comprising a hexameric antigen binding complex having agonist activity comprising six subunits, wherein each subunit comprises at least one antigen binding polypeptide comprising at least one antigen binding region from an antibody that binds to OX40 and a modified human IgG1 Fc region that comprises amino acid substitutions E345R, E430G and S440Y, positions according to EU numbering based on native human IgG1, wherein the complex has agonist activity for OX40 bound by the complex, wherein each antigen binding polypeptide binds to the same epitope on OX40, the antigen binding region is selected from the group consisting of Fv, Fab, Fab′, F(ab′).sub.2 and scFv, wherein the complex comprises at least one subunit that comprises (a) a VH domain comprising (i) HVR-H1 comprising the amino acid sequence of SEQ ID NO:2, (ii) HVR-H2 comprising the amino acid sequence of SEQ ID NO:3, (iii) HVR-H3 comprising the amino acid sequence of SEQ ID NO:4; and/or (b) a VL domain comprising (i) HVR-L1 comprising the amino acid sequence of SEQ ID NO:5, (ii) HVR-L2 comprising the amino acid sequence of SEQ ID NO:6, and (iii) HVR-L3 comprising an amino acid sequence selected from SEQ ID NO:7.
The amino acid sequences of SEQ ID NOs: 2, 3, 4, 5, 6 and 7 are 100% identical to instant SEQ ID NOs: 2, 3, 4, 5, 6 and 7, respectively.
Claims 1-17 of U.S. Patent No. 10,865,248 do not disclose treating cancer using the pharmaceutical composition comprising the antigen binding complex, and further treating patient with an anti-PD-L1 antibody or an anti-angiogenesis agent such as an anti-VEGF antibody.
Morales-Kastresana et al. teaches treating cancer using an anti-OX40 antibody in combination with an anti-PD-L1 antibody and an anti-CD137 antibody (abstract). Morales-Kastresana et al. et al. teaches that combined immunostimulatory monoclonal antibodies extend survival in hepatocellular carcinoma mouse model (abstract).
Onishi et al. teaches that OX40 activation inhibits FOXP3 gene expression and limits Tregs suppression of effector T-cells, VEGF contributes to Treg induction and anti-VEGF antibody (bevacizumab) inhibited Tregs expansion (Fig. 1, page 1000, column 2, page 1001, left column). Onishi et al. teaches that to improve immunotherapy, the number of Tregs and their functions should be inhibited in patients with advanced cancer (abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the pharmaceutical composition comprising the (OX40) antigen binding complex of the patent to treat cancer, optionally in combination with an anti-PD-L1 antibody or anti-VEGF antibody in view of Morales-Kastresana and Onishi. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because the (OX40) antigen binding complex of the patent is for pharmaceutical use, and Morales-Kastresana et al. et al. teaches treating cancer using an OX-40 agonist antibody, in combination with other immunostimulatory monoclonal antibodies such as an anti-PD-L1 antibody, and Onishi et al. teaches that to improve immunotherapy, the number of Tregs and their functions should be inhibited in patients with advanced cancer (abstract), and anti-VEGF antibody (bevacizumab) inhibited Tregs expansion, ((Fig. 1, page 1001, left column).

14.	Claims 71-75, 78-81, 91-92, 108-113, 147-149, 157-165 and 174-183 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-96 of U.S. Patent No. 11,046,776, in view of Morales-Kastresana et al. (Clin Cancer Res, 2013, 19(22): 6151-6162) and Onishi et al. (Anticancer Res. 2012, 32:997-1004).
Claims 1-96 of U.S. Patent No. 11,046,776 disclose a pharmaceutical composition comprising a tetravalent antigen binding complex having agonist activity for OX40, the complex comprising four antigen binding domains that bind OX40, wherein each of the four antigen binding domains comprises an antibody heavy chain variable (VH) domain and an antibody light chain variable (VL) domain, wherein the complex comprises one or more antigen binding domains that bind a first epitope of OX40 and one or more antigen binding domains that bind a second epitope of OX40, wherein the first and second epitopes of OX40 are different; and wherein: (1) the antigen binding domain that binds the first epitope of OX40 comprises: (a) a VH domain comprising an HVR-H1 comprising the amino acid sequence of SEQ ID NO:2, an HVR-H2 comprising the amino acid sequence of SEQ ID NO:3, and an HVR-H3 comprising the amino acid sequence of SEQ ID NO:4; and (b) a VL domain comprising an HVR-L1 comprising the amino acid sequence of SEQ ID NO:5, an HVR-L2 comprising the amino acid sequence of SEQ ID NO:6, and an HVR-L3 comprising the amino acid sequence of SEQ ID NO:7; and (2) the antigen binding domain that binds the second epitope of OX40 comprises: (a) a VH domain comprising an HVR-H1 comprising the amino acid sequence of SEQ ID NO:29, an HVR-H2 comprising the amino acid sequence of SEQ ID NO:30, and an HVR-H3 comprising the amino acid sequence of SEQ ID NO:33; and (b) a VL domain comprising: an HVR-L1 comprising the amino acid sequence of SEQ ID NO:37, an HVR-L2 comprising the amino acid sequence of SEQ ID NO:39, and an HVR-L3 comprising the amino acid sequence of SEQ ID NO:42,
wherein the VH domain of the antigen binding domain that binds the first epitope of OX40 comprises the amino acid sequence of SEQ ID NO:56, and wherein the VL domain of the antigen binding domain that binds the first epitope of OX40 comprises the amino acid sequence of SEQ ID NO:57.
The amino acid sequences of SEQ ID NOs: 2, 3, 4, 5, 6, 7, 56 and 57 are 100% identical to instant SEQ ID NOs: 2, 3, 4, 5, 6, 7, 56 and 57, respectively.
Claims 1-96 of U.S. Patent No. 11,046,776 do not do not disclose treating cancer using the pharmaceutical composition comprising the (OX40) antigen binding complex, and further treating patient with an anti-PD-L1 antibody or an anti-angiogenesis agent such as an anti-VEGF antibody.
Morales-Kastresana et al. teaches treating cancer using an anti-OX40 antibody in combination with an anti-PD-L1 antibody and an anti-CD137 antibody (abstract). Morales-Kastresana et al. et al. teaches that combined immunostimulatory monoclonal antibodies extend survival in hepatocellular carcinoma mouse model (abstract).
Onishi et al. teaches that OX40 activation inhibits FOXP3 gene expression and limits Tregs suppression of effector T-cells, VEGF contributes to Treg induction and anti-VEGF antibody (bevacizumab) inhibited Tregs expansion (Fig. 1, page 1000, column 2, page 1001, left column). Onishi et al. teaches that to improve immunotherapy, the number of Tregs and their functions should be inhibited in patients with advanced cancer (abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the pharmaceutical composition comprising the (OX40) antigen binding complex of the patent to treat cancer, optionally in combination with an anti-PD-L1 antibody or anti-VEGF antibody in view of Morales-Kastresana and Onishi. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because the (OX40) antigen binding complex of the patent is for pharmaceutical use, and Morales-Kastresana et al. et al. teaches treating cancer using an OX-40 agonist antibody, in combination with other immunostimulatory monoclonal antibodies such as an anti-PD-L1 antibody, and Onishi et al. teaches that to improve immunotherapy, the number of Tregs and their functions should be inhibited in patients with advanced cancer (abstract), and anti-VEGF antibody (bevacizumab) inhibited Tregs expansion, ((Fig. 1, page 1001, left column).
Conclusion
15.	No claims are allowed.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/HONG SANG/Primary Examiner, Art Unit 1643